UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6613


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRYANT KELLY PRIDE, a/k/a Bryan Kelly Pride,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:07-cr-00020-JPJ-1)


Submitted:   October 19, 2012             Decided:     November 7, 2012


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Bryant Kelly Pride, Appellant Pro Se.  Jennifer R. Bockhorst,
Zachary T. Lee, Assistant United States Attorneys, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Bryant Kelly Pride appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence

reduction based on Amendment 750 to the crack cocaine Sentencing

Guidelines.        Pride also seeks to appeal the district court’s

order treating his Fed. R. Civ. P. 60(b) and 15(c) motions as a

successive    28    U.S.C.A.     §    2255       (West   Supp.    2012)    motion,       and

dismissing on that basis.

             With regard to the § 3582 denial of relief, we review

the district court’s decision for abuse of discretion; however,

“[w]e review de novo . . . a court’s conclusion on the scope of

its legal authority under § 3582(c)(2).”                   United States v. Munn,

595   F.3d   183,   186   (4th       Cir.    2010).       As     the    district    court

properly found, Pride was sentenced to the statutory mandatory

minimum term of imprisonment and therefore is not eligible for a

reduction via § 3582(c)(2). See id. at 187 (“[A] defendant who

was convicted of a crack offense but sentenced pursuant to a

mandatory     statutory    minimum           sentence      is    ineligible        for    a

reduction under § 3582(c)(2).”) (citing United States v. Hood,

556 F.3d 226, 235–36 (4th Cir. 2009)).                     Accordingly, we affirm

for the reasons stated by the district court.                          United States v.

Pride, No. 1:07-cr-00020-JPJ-1 (W.D. Va. Feb. 29, 2012; filed

Mar. 1, 2012 & entered Mar. 2, 2012).



                                             2
              Turning       to    the    district          court’s        construction      of

Pride’s post-judgment motions as a successive § 2255 motion, and

its dismissal of that motion, the court’s dismissal order is not

appealable      unless        a    circuit         justice     or     judge       issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2006).

A   certificate       of      appealability          will     not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies    this    standard      by

demonstrating        that     reasonable           jurists    would        find    that    the

district      court’s      assessment      of       the    constitutional         claims    is

debatable     or     wrong.        Slack   v.       McDaniel,       529    U.S.    473,    484

(2000); see Miller–El v. Cockrell, 537 U.S. 322, 336–38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484–85.

              We have independently reviewed the record and conclude

that Pride has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss this portion of

the appeal.

              Additionally, we construe Pride’s notice of appeal and

informal brief as an application to file a second or successive

                                               3
§ 2255 motion.        United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).           In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:    (1) newly discovered evidence that clearly establishes

innocence,      or   (2)     a   new,   previously        unavailable     rule   of

constitutional       law,    made   retroactive      to    cases   on    collateral

review by the Supreme Court.                28 U.S.C.A. § 2255(h).          Pride’s

claims do not satisfy either of these criteria.                     Therefore, we

deny authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately     presented     in   the    materials

before    the   court   and      argument    would   not    aid    the   decisional

process.

                                                              AFFIRMED IN PART;
                                                              DISMISSED IN PART




                                        4